DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0354953).
Regarding claims 14 and 20, Chen discloses, an eye tracking apparatus for tracking an eye of a subject (Figs. 1A-5B), comprising: 
a support frame (130, 132, 500, 530, 532) that in use is worn on a head of the subject; the support frame having a frame front (see annotated Figs. 1A-B below) and at least one temple (see annotated Figs. 1A-B below) attached to the frame front (see annotated Figs. 1A-B below);
a lens (50) carried by the frame front, the lens having a lens side that is positioned in opposing relation to the eye of the subject when the support frame is worn on the head of the subject (see Figs. 1A-B and 5A); 

a lightguide (114c, g) circumscribing at least a portion of a periphery of the lens, the lightguide having an input end to receive infrared light and a length along which the received infrared light propagates; and 
a plurality of outcoupling elements (114, S11, D1-D3) spaced out along the length of the lightguide (see Figs. 2A-F), the outcoupling elements optically coupled to the lightguide to couple light out of the lightguide at respective positions along the length of the lightguide (see Figs. 2A-F), the outcoupling elements oriented to direct the outcoupled light towards the eye of the subject when the support frame is worn on the head (Para. 0044 and 0046); 
an infrared light source (112, 114g) carried by the at least one temple, the infrared light source to provide the infrared light that is received at the input end of the lightguide, wherein an optical path is defined within the support frame and between an output end of the infrared light source and the input end of the lightguide (Para. 0028-0030); and 
an infrared detector (120) carried by the support frame, the infrared detector positioned and oriented to detect reflections of infrared light from the eye of the subject when the support frame is worn on the head of the subject (Para. 0027-0028).




    PNG
    media_image1.png
    521
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    777
    media_image2.png
    Greyscale

Regarding claim 16, Chen discloses, the frame front has a lens mounting area (“H1”) to carry the lens and a channel (see Figs. 1A-5B) to carry the infrared illuminator, and wherein the channel at least partially circumscribes a periphery of the lens mounting area (see Figs. 1A-5B).
Regarding claim 17, Chen discloses, the lens is a combiner lens (50, 114 and 530).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0354953) as applied to claim 14 above, in view of Adema et al. (US 2020/0096772).
Chen remains as applied to claim 14 above.
Chen does not disclose an infrared hologram that is responsive to infrared light and unresponsive to other light, the infrared hologram positioned to receive reflections of infrared light from the eye of the subject and redirect the reflections of the infrared light, wherein the infrared detector is positioned and oriented to receive the reflections of infrared light redirected by the infrared hologram.
Adema teaches, from the same field of endeavor that in an eye tracking apparatus that it would have been desirable to include an infrared hologram (184 of Fig. 8) that is responsive to infrared light and unresponsive to other light (Para. 0073), the infrared hologram positioned to receive reflections of infrared light from the eye of the subject and redirect the reflections of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared hologram that is responsive to infrared light and unresponsive to other light, the infrared hologram positioned to receive reflections of infrared light from the eye of the subject and redirect the reflections of the infrared light, wherein the infrared detector is positioned and oriented to receive the reflections of infrared light redirected by the infrared hologram as taught by the eye tracking apparatus of Adema in the eye tracking apparatus of Chen since Adema teaches it is known to include these features in an eye tracking apparatus for the purpose of providing a lightweight and efficient eye tracking apparatus.
Regarding claim 19, Chen in view of Adema discloses and teaches as set forth above, and Adema further teaches, from the same field of endeavor that in an eye tracking apparatus that it would have been desirable to make the infrared hologram is carried by the lens (Para. 0073 and 184 of Fig. 8).
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Chen does not disclose “a support frame that in use is worn on a head of the subject, the support frame having a frame front and at least one temple attached to the frame front,” “a lens carried by the frame front, an infrared illuminator carried by the frame front,” and “an infrared light source carried by the at least one temple.”  The Examiner points out that Chen discloses the support frame having a frame front (see annotated Figs. 1A-B above) and at least one temple (see annotated Figs. 1A-B above) .
Allowable Subject Matter
Claims 1-2, 4-13 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  The claims are deemed allowable for the reasons set forth on the pages numbered 7 and 11-12 of the remarks filed 11/11/2021 by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/09/2022